IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 97-40906
                           Summary Calendar



                            VICTOR CANTY,

                                            Plaintiff-Appellant,

                                versus

                           B. WOODS ET AL.,

                                            Defendants-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:96-CV-692
                         - - - - - - - - - -
                            April 3, 1998
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:1

     Victor Canty, Texas prisoner # 487409, has appealed the

district court’s dismissal of his civil rights action.      Canty is

seeking monetary damages upon his claims that the appellees, prison

doctors and nurses and a health administrator, conspired to infect

him with the Hepatitis C virus by pretending to test him for

tuberculosis, and then concealed the fact of his illness from him

for more than two years.

     The district court found, based principally upon Canty’s

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
affidavits and the allegations of his complaint, that his action

was barred by the two-year statute of limitations applicable to 42

U.S.C. § 1983 actions in Texas.       See Burrell v. Newsome, 883 F.2d
416, 418 (5th Cir. 1989).       We AFFIRM this ruling.

     Canty asserts that his prison medical records presented at his

hearing pursuant to Spears v. McCotter, 766 F.2d 179 (5th Cir.

1985), were not properly authenticated.        This is refuted by the

notarized affidavits of the official custodians which accompany the

copies of the records.    See Banuelos v. McFarland, 41 F.3d 232, 234

(5th Cir. 1995).

     Canty contends that he is entitled to relief on grounds that

his medical records were not properly identified or entered into

evidence at his Spears hearing. He also contends that the district

court improperly used these records to counter the allegations of

his complaint and his hearing testimony, and that his hearing was

unfair in other respects.

     To determine whether these contentions have merit, this court

would need a copy of the Spears hearing transcript, which Canty has

failed to provide. The magistrate judge denied his two motions for

the transcript, but Canty did not appeal the rulings to the

district court.     Accordingly, this court lacks jurisdiction to

consider whether the magistrate judge’s rulings were correct.            See

Colburn v. Bunge Towing, Inc., 883 F.2d 372, 379 (5th Cir. 1989).

Moreover,   Canty   has   not   requested   this    court   to   order   the

transcript prepared at government expense.         Therefore, this appeal
is DISMISSED relative to the issues stated

in the preceding paragraph.   See Richardson v. Henry, 902 F.2d
414, 416 (5th Cir. 1990).

     Canty’s motion to correct his brief is GRANTED, but his motion

for the appointment of counsel is DENIED as unnecessary.

See Hulsey v. State of Texas, 929 F.2d 168, 172-73 (5th Cir. 1991).

     AFFIRMED IN PART; DISMISSED IN PART; MOTION TO CORRECT BRIEF

GRANTED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.